Case 2:20-cr-00173-NR Document 88 Filed 05/24/21 Page 1 of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

2:20-cr-173-2
VS.

CHRISTOPHER WEST,

Defendant.
CHANGE OF PLEA

AND NOW, on the record this 24th day of
May, 2021, defendant in the above-
captioned matter, Christopher West,
withdraws his plea of not guilty and
enters a plea of GUILTY to Counts 1 and
4 of the Indictment.

WAL

 

we v
Signature of Defendant Chrftopher West
gece ear

Signatas Sul Attorney Frank Walker
